Citation Nr: 0637314	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
 in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for undifferentiated 
schizophrenia.


WITNESSES AT HEARING ON APPEAL

Appellant and Parent


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1995 
to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

A Veterans Benefits Counselor with the Department of Veterans 
Affairs assisted the veteran at the recent Board hearing in 
December 2003 before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In August 2005, the Board remanded this matter to the RO for 
additional development.  

In October 2006, the Board received additional statements and 
medical records from the veteran that were not accompanied by 
a waiver of initial RO consideration (see 38 C.F.R. § 19.37).  
However, in light of the favorable disposition of this case, 
the Board will proceed to consider this claim.


FINDINGS OF FACT

Resolving all reasonable doubt in his favor, the veteran's 
current undifferentiated schizophrenia had its onset during 
his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for undifferentiated 
schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  In addition, certain 
disorders will be presumed to have been incurred in service 
if manifested to a compensable degree within a specified 
presumptive period following service.  38 U.S.C.A. §§1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  A 
psychosis such as schizophrenia is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2006).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the veteran's service medical records are not 
available for review. Attempts by the RO to obtain any 
available service medical or personnel records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, the Bureau of Navy Personnel in Washington, D.C., 
and the Naval Hospital Branch in Mayport, Florida, have 
proven unsuccessful.

The United States Court of Appeals for Veterans Claims has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with this 
heightened duty in mind.

Although the veteran's service medical records are not 
available, his DD214 has been associated with the claims file 
and it reflects the veteran's service with the United States 
Navy from September 1995 to September 1998, including service 
aboard the USS John Rodgers.

Post service medical records include a December 2000 
Geisinger Health medical note reflecting that the veteran's 
mother reported that the veteran was very depressed, had quit 
his job, and slept all the time.  Shortly thereafter, the 
records reflect that the veteran was hospitalized in January 
2001 at the Meadows Psychiatric Center and diagnosed with 
acute undifferentiated schizophrenia.  At that time, the 
veteran stated that for several weeks he had auditory and 
visual hallucinations.

In his March 2001 claim for VA disability compensation 
benefits, the veteran contended that he first sought 
treatment for depression during service from a Navy corpsman 
between September 1997 and March 1998 while on ship.  In an 
August 2003 letter, a fellow service member stated that 
during the veteran's six month deployment, October 1997 to 
April 1998, the veteran would sometimes say that angels were 
following him around the ship to protect him.  He also noted 
an incident where the veteran pushed a Petty Officer against 
the bulk head and the veteran stated that he did this because 
he thought he had an unclean spirit or demon.  During the 
December 2003 hearing, the veteran's mother testified that 
while the veteran was on his six month deployment on the 
ship, during phone calls they had bizarre conversations; the 
veteran would state that he had trouble focusing and he was 
not making sense.  The veteran testified that he has been 
hearing voices since he was on the ship in service.  The 
veteran stated that after service he worked, but would walk 
off jobs because he got depressed.  On VA examination in 
April 2006, the examiner diagnosed schizophrenia, 
undifferentiated type and opined that the time of onset of 
the veteran's psychiatric condition could not be ascertained 
because of the absence of service records corroborating the 
veteran reports of continuing symptoms of auditory 
hallucinations since service.
 
Although there is no evidence that the veteran was diagnosed 
with schizophrenia within the one-year presumptive period, 
there is evidence to show that a diagnosis of schizophrenia 
was made relatively close to his actual discharge from 
service, two years and fours months after service, and since 
his discharge from service, the veteran has never been able 
to maintain meaningful employment due to what he perceived as 
depression.  In addition, the Board finds the veteran's 
testimony regarding hearing voices since service, as well as 
the statement from his fellow service member in regards to 
hallucinations and delusions to be persuasive, particularly 
in light of his service medical records being lost and given 
the fact that no evidence has been presented which conflicts 
with these accounts.  Furthermore, the April 2006 VA examiner 
reviewed the veteran's claims folder, recorded the veteran's 
history of symptoms in service, and made the diagnosis of 
undifferentiated schizophrenia without any comment anywhere 
in the examination report indicating that he found the 
veteran to be an unreliable historian or that it was unlikely 
that the veteran's currently diagnosed psychiatric disorder 
had its onset in service.  In this context, the examiner's 
clear intent was to relate the veteran's current diagnosis to 
his symptoms in service, had it not been for the constraints 
of the missing service records.  See Lee v. Brown, 10 Vet. 
App. 336, 339 (1997) ("[A]n etiological opinion should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words.").  Accordingly, 
resolving any doubt in the veteran's favor, the evidence 
supports the veteran's claim of entitlement to service 
connection for undifferentiated schizophrenia.


ORDER

Entitlement to service connection for undifferentiated 
schizophrenia is granted.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


